
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 191
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mrs. Davis of
			 California (for herself, Mr. Moran of
			 Virginia, Mr. Kucinich,
			 Mr. Cohen,
			 Mr. Gerlach,
			 Mr. Farr, and
			 Mr. Hinchey) submitted the following
			 resolution; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing support for the designation of
		  May 2009 as National Link Awareness Month and recognizing the
		  link between animal cruelty and other forms of societal
		  violence.
	
	
		Whereas the link between animal cruelty, child abuse,
			 domestic violence, and elder abuse is a nationally recognized fact;
		Whereas each year, defenseless companion animals face the
			 grim reality that they will be victims of domestic abuse;
		Whereas in a nationwide study, more than 71 percent of
			 battered women reported that their abusers harmed, killed, or threatened their
			 pets, and more than 75 percent of those incidents occurred in the presence of
			 the women or their children;
		Whereas the American Veterinary Medical Association
			 estimates that 98 percent of Americans consider pets to be companions or
			 members of the family, and that pets live most frequently in homes with
			 children;
		Whereas abusers kill, harm, or threaten children’s pets to
			 force the children to remain silent about sexual abuse;
		Whereas women and children remain in violent households
			 out of fear that their abusers will harm their pets if they leave;
		Whereas children who grow up in an environment of animal
			 abuse live in constant fear that a beloved family member will be harmed, and
			 may even allow themselves to be abused to save their pets from harm;
		Whereas young children growing up in an environment of
			 abuse may become desensitized to the inhumane treatment of animals, and
			 research indicates that children exposed to domestic violence are nearly 3
			 times more likely to treat animals with cruelty than children who are not
			 exposed to such violence;
		Whereas animal abuse is a serious crime and often an
			 indicator of other forms of societal violence, and the American Psychiatric
			 Association considers animal cruelty one of the diagnostic criteria of conduct
			 disorder;
		Whereas when animals are abused, people are at
			 risk;
		Whereas in response to the growing awareness of domestic
			 violence-related animal abuse, State legislatures are increasingly enacting
			 laws to encourage courts to include pets in domestic-violence protective orders
			 and to broaden the scope of professionals required to intervene at the
			 beginning stages of family violence by reporting suspected cases of child or
			 animal abuse; and
		Whereas the link between animal abuse and human violence
			 was identified in the United States as early as 1894 by the American Humane
			 Association, an organization with the mission of protecting both children and
			 animals from mistreatment: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Link Awareness Month;
			(2)recognizes that
			 the link between animal cruelty and domestic violence is a national concern;
			 and
			(3)recognizes that
			 laws which recognize the link between animal abuse and domestic violence are
			 critical in protecting countless domestic violence survivors and their
			 pets.
			
